UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6386


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MANCER L. BARRINGTON, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cr-00004-RAJ-FBS-2)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mancer L. Barrington, III, Appellant Pro Se.     D. Monique
Broadnax, Cameron Rountree, Special Assistant United States
Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mancer       L.     Barrington,      III,    appeals      the     district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction in his sentence based on the Fair Sentencing Act

of 2010 (“FSA”).            In January 2009, the district court sentenced

Barrington to life imprisonment for his conspiracy to distribute

and possess with intent to distribute cocaine and fifty grams or

more     of    crack        cocaine.        Barrington’s         life    sentence    was

mandatory, pursuant to 21 U.S.C. § 841(b)(1)(A) (2006), because

of his two prior felony drug convictions.

               Because       the    FSA    does    not     apply   retroactively       to

offenders who were sentenced prior its August 3, 2010 enactment,

United States v. Bullard, 645 F.3d 237, 248 (4th Cir.), cert.

denied,       132    S.   Ct.    356   (2011),     the     district     court   properly

determined that it lacked the authority to reduce Barrington’s

sentence under the FSA.                   Accordingly, we affirm the district

court’s order.            See United States v. Barrington, No. 2:08-cr-

00004-RAJ-FBS (E.D. Va. filed Feb. 15, 2012 & entered Feb. 16,

2012).        We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented      in   the     materials

before    the       court    and    argument      would    not   aid    the    decisional

process.


                                                                                 AFFIRMED


                                             2